Case: 15-15465   Date Filed: 10/24/2016   Page: 1 of 6


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 15-15465
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:15-mc-00013-JES-MRM



ROY J. MEIDINGER,

                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER OF INTERNAL REVENUE,

                                                         Defendant-Appellee.


                     ________________________

                           No. 16-10071
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:15-mc-00008-SPC-MRM
              Case: 15-15465     Date Filed: 10/24/2016   Page: 2 of 6


ROY J. MEIDINGER,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF INTERNAL REVENUE,

                                                                Defendant-Appellee.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (October 24, 2016)

Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Roy Meidinger appeals from both the district court’s denial of his petition

for injunctive relief, appeal number 16-10071, and denial of his separately filed,

second petition for injunctive relief, appeal number 15-15465. In both of his

petitions, Meidinger sought an injunction requiring the Internal Revenue Service

(“IRS”) to reopen an investigation concerning the alleged improper tax practices of

certain taxpayers. Meidinger argues the district court erred in concluding that it

lacked statutory authority to grant the relief he seeks. Meidinger also argues that




                                          2
                 Case: 15-15465        Date Filed: 10/24/2016       Page: 3 of 6


the district court erred in denying Federal Rule of Civil Procedure 60(b) relief in

appeal number 16-10071.1

       For ease of reference, we will address each point in turn.

                                                 I.

       We review a district court’s denial of injunctive relief for abuse of

discretion, the court’s underlying findings of fact for clear error, and its

conclusions of law de novo. Common Cause/Georgia v. Billups, 554 F.3d 1340,

1349 (11th Cir. 2009).

       Section 7623 of the Internal Revenue Code governs the payment of awards

to whistleblowers. 26 U.S.C. § 7623. This section created a whistleblower

program, and the Whistleblower Office within the IRS to administer the award

program. Id. Section 7623 states that the IRS Commissioner may proceed with

administrative or judicial action based on information brought to light via a Form

211 application. 26 U.S.C. § 7623(b)(1). The Whistleblower Office may award a

claimant at least 15 percent, but not more than 30 percent, of the collected

proceeds or from settlement with the taxpayer. See 26 U.S.C. § 7623(b)(1). A

claimant may submit information under § 7623(a) or (b) on an IRS Form 211,

Application for Award for Original Information. See Claims Submitted to the IRS

       1
          Although the IRS argues that procedurally, this Court lacks jurisdiction to review the
district court’s decisions dismissing Meidinger’s petitions, as his notices of appeal were
untimely, we conclude that appellate jurisdiction exists to review the district court’s decisions
involved in appeals numbered 16-10071 and 15-1546.
                                                 3
               Case: 15-15465     Date Filed: 10/24/2016   Page: 4 of 6


Whistleblower Office Under Section 7623, 2008-1 C.B. 253 (2007). Upon

receiving information from a claimant, the Whistleblower Office makes a final

decision regarding a claim under § 7623(b) and will communicate its decision, in

writing, to the claimant. See id. The claimant may appeal the Whistleblower

Office’s final administrative decision to the United States Tax Court within thirty

days. See 26 U.S.C. § 7623(b)(4). The claimant may appeal the Tax Court’s

decision to the applicable United States Circuit Court of Appeals, not the district

court. See 26 U.S.C. § 7482(a).

      We find no abuse of discretion in the district court’s denial of Meidinger’s

petition in Case 1 (district court decision underlying appeal number 16-10071) or

Case 2 (district court decision underlying appeal number 15-15465). First, as to

Case 1, the district court correctly determined that it lacked authority to grant the

requested injunctive relief. Indeed, 26 U.S.C. § 7623(b)(4) makes clear that

appeals from the denial of a Form 211 application are to be filed with the Tax

Court. Nothing in that section confers jurisdiction on the district court to review

determinations made by the Whistleblower’s Officer or the Tax Court. Moreover,

the record shows that Meidinger did appeal the denial of his Form 211 application

to the Tax Court, and later the United States Court of Appeals for the District of

Columbia, and that both courts agreed that he was not due to receive an award, as

the IRS did not collect any proceeds as a result of the information he provided.


                                           4
              Case: 15-15465     Date Filed: 10/24/2016    Page: 5 of 6


      A similar analysis applies to the district court’s decision in Case 2. There,

the court correctly determined, again, that it lacked authority to review the

Whistleblower Office’s decision denying Meidinger’s Form 211 application. The

petition in Case 2 was nearly identical to that in Case 1, and raised nothing that had

not been raised and addressed in Case 1.

                                           II.

      We review the denial of a motion for reconsideration for abuse of discretion.

Corwin v. Walt Disney Co., 475 F.3d 1239, 1254 (11th Cir. 2007). Moreover, we

have stated that,

      “[a]n order granting or denying relief under Rule 60(b) is final and
      appealable. An appeal of a ruling on a Rule 60(b) motion, however, is
      narrow in scope, addressing only the propriety of the denial or grant
      of relief and does not raise issues in the underlying judgment for
      review. Because of this limitation, the law is clear that Rule 60(b) may
      not be used to challenge mistakes of law which could have been raised
      on direct appeal. Moreover, a district court's order under Rule 60(b) is
      reviewable only for abuse of discretion.”

Am. Bankers Ins. Co. of Fla. v. Nw. Nat'l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999). A motion for reconsideration cannot be used “to relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of

judgment.” Michael Linet, Inc. v. Village of Wellington, 408 F.3d 757, 763 (11th

Cir. 2005).

      The district court did not abuse its discretion in denying Meidinger’s second

motion for reconsideration in Case 1. See Corwin, 475 F.3d 1239, 1254.
                                           5
               Case: 15-15465     Date Filed: 10/24/2016    Page: 6 of 6


Meidinger’s second motion for reconsideration was substantially similar to his

initial petition, which the court denied. Specifically, the initial petition and second

motion for reconsideration argued that certain healthcare providers were engaged

in improper tax practices, and asserted that the IRS had a duty to investigate those

practices. Moreover, both the petition and the motion for reconsideration asserted

that the IRS Whistleblower’s Office had erred in denying Meidinger’s application

for an award, pursuant to 26 U.S.C. § 7623. It was not an abuse of discretion for

the district court to deny Meidinger’s motion for reconsideration as he was

essentially using the motion to relitigate old matters, previously addressed in the

court’s order denying his petition. See Michael Linet, Inc., 408 F.3d at 763.

      AFFIRMED.




                                           6